DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed 11/5/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature documents: Carlson, A et al. is not legible; Ciocarlie, M. et al. lists the incorrect page numbers; Guo J et al. lists the incorrect page numbers and date; and Molhave, K et al., is not legible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US Patent Application No. 2014/0287641).
Regarding claim 1, Steiner et al. teach an apparatus comprising a substrate (page 1, paragraph [0017]); an electrically conductive layer disposed on the substrate 
Steiner et al. do not disclose wherein an adhesive strength of the porous medium is about 1 kPa or lower; and a modulus of the porous medium is about 1 GPa or lower.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in adhesive strength and modulus involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the adhesive strength and modulus of Steiner et al. in order to provide a mechanically strong material (Steiner et al., page 1, paragraph [0008]).
The limitation “for manipulating an object" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The apparatus of Steiner et al. is capable of being used for manipulating an object in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  
Regarding claim 2, Steiner et al. teach wherein the porous medium comprises a plurality of carbon nanotubes (page 3, paragraph [0048]).
Regarding claim 3, Steiner et al. teach wherein the porous medium comprises a plurality of metal nanowires (page 3, paragraph [0048]).
Regarding claim 4, Steiner et al. teach wherein the porous medium comprises a plurality of aligned carbon nanotubes (page 3, paragraph [0048], page 9, paragraph [0122]).
Regarding claim 5, Steiner et al. teach wherein the porous metal comprises a plurality of metal nanowires (page 3, paragraph [0048], page 9, paragraph [0122]).
Regarding claim 6, Steiner et al. teach wherein the porous medium comprises a plurality of vertically aligned carbon nanotubes (page 3, paragraph [0048], page 2, paragraph [0122]).
Regarding claim 7, Steiner et al. teach wherein the porous medium comprises a plurality of vertically aligned metal nanowires (page 3, paragraph [0048], page 2, paragraph [0122]).
Regarding claim 8, Steiner et al. teach wherein the porous medium comprises a plurality of conductive fibers, each conductive fiber in the plurality of conductive fibers having a diameter of about 1 nm to about 1 µm and a length of about 100 nm to about 1 mm (page 3, paragraph [0048]).
Regarding claim 9, Steiner et al. teach wherein the porous medium comprises carbon based aerogels (page 3, paragraph [0048]).
Regarding claim 10, Steiner et al. teach wherein the porous medium has an average void size of 2-50 nm which reads on Applicant’s claimed range of about 1 nm to about 1 µm (page 3, paragraph [0048]).
Regarding claim 11, Steiner et al. teach wherein the dielectric layer includes ceramic or polymer (page 1, paragraphs [0009], page 3, paragraph [0059]).
Regarding claim 12, Steiner et al. teach wherein the dielectric layer has a thickness of about 0.1 nm to about 50 nm (page 7, paragraph [0095]).
Regarding claim 13, Steiner et al. teach wherein the conductive layer comprises at least one of a metal, an electrically conductive ceramic or an electrically conductive polymer (page 1, paragraphs [0009], [0017], page 3, paragraph [0059]).
Regarding claim 14, Steiner et al. teach wherein the conductive layer comprises a plurality of discrete conductive sublayers forming a two-dimensional patter disposed on the substrate, the porous medium comprising a plurality of microstructures, each microstructure disposing on a corresponding conductive sublayer in the plurality of discrete conductive sublayers (page 1, paragraph [0009], [0017], page 3, paragraph [0059]).
Regarding claim 15, Steiner et al. teach wherein the porous medium comprises a plurality of porous microstructures forming a 2D pattern disposed on the conductive layer page 1, paragraph [0009], [0017], page 3, paragraph [0059]).
Regarding claim 16, Steiner et al. teach wherein the apparatus further comprises a voltage source having a first terminally electrically connected to the conductive layer and a second terminal electrically connected (page 1, paragraph [0008]).
Regarding claim 17, Steiner et al. teach wherein the porous medium comprises a plurality of conductive fibers, the conductive layer includes a first electrode disposed underneath a first subset of conductive fibers and a second electrode disposed underneath a second subset of conductive fibers (page 1, paragraphs [0009], [0017], page 7, paragraph [0094]), and the apparatus further comprises a voltage source having a first terminal electrically connected to the first electrode and a second terminal electrically connected to the second electrode (page 1, paragraphs [0009], [0017], page 7, paragraph [0094]).
Regarding claim 18, Steiner et al. teach wherein the apparatus further comprises a voltage source having a first terminal electrically connected to the conductive layer and a second terminal connected to the ground (page 1, paragraphs [0009], [0017], page 7, paragraph [0094]).
Regarding claim 19, Steiner et al. teach wherein the apparatus further comprises a voltage source having a first terminal electrically connected to the conductive layer and a second terminal electrically connected to a surface (page 1, paragraphs [0009], [0017], page 7, paragraph [0094]).
Regarding claim 20, Steiner et al. teach an apparatus comprising a substrate (page 1, paragraph [0017]); an electrically conductive layer disposed on the substrate (page 1, paragraph [0017]); a porous medium comprising an electrically conductive material disposed on the substrate (page 1, paragraph [0017]); a porous medium comprising an electrically conductive material (page 1, paragraph [0017], page 3, paragraph [0048]); a dielectric layer conformally disposed on the porous medium to insulate the porous medium (page 1, paragraph [0017]), wherein a porosity of the 
Steiner et al. do not disclose wherein the adhesion strength of the porous medium with an applied voltage of about 0.1V or greater is about 1 kPa or greater.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in adhesive strength and modulus involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the adhesive strength of Steiner et al. in order to provide a mechanically strong material (Steiner et al., page 1, paragraph [0008]).
Regarding claim 40, Steiner et al. teach an apparatus comprising a substrate (page 1, paragraph [0017]); a conductive layer comprising TiN and disposed on the substrate (page 1, paragraph [0017], page 4, paragraph [0071]); a plurality of vertically aligned carbon nanotubes disposed on the conductive layer (page 1, paragraph [0017, page 9, paragraph [0122]) and having a porosity up to 99.98% or greater which reads on Applicant’s claimed range of about 90% or greater (page 3, paragraph [0048]) at a top section of the plurality of carbon nanotubes (page 3, paragraph [0048]), each carbon nanotube in the plurality of vertically aligned carbon nanotubes having a diameter of about 1 nm to about 100 nm (page 4, paragraph [0068], page 9, paragraph [0122]); a dielectric layer conformally disposed on the plurality of vertically aligned carbon nanotubes and configured to insulate the plurality of vertically aligned carbon nanotubes, the dielectric layer having a thickness of about 10 nm or less (page 1, paragraph [0017]); and a voltage source electrically coupled to the conductive layer and 
Steiner et al. do not disclose wherein a modulus of the vertically aligned carbon nanotubes is about 2 MPa to about 200 MPa, and an adhesive strength is adjustable between about 0.5 kPa and about 50 kPa when an voltage applied on the plurality of vertically aligned carbon nanotubes is between about 0 V and about 30 V.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in adhesive strength and modulus involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the adhesive strength and modulus of Steiner et al. in order to provide a mechanically strong material (Steiner et al., page 1, paragraph [0008]).
The limitation “for manipulating an object" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The apparatus of Steiner et al. is capable of being used for manipulating an object in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/15/2022